Title: To Thomas Jefferson from Peter Walsh, 16 October 1793
From: Walsh, Peter
To: Jefferson, Thomas


Cadiz, 16 Oct. 1793. On the 10th his house of Dominick Terry & Company received an 8 Oct. letter from Humphreys at Gibraltar advising of a twelve-month Algerine-Portuguese truce and the sailing of an Algerine fleet on the evening of the 5th westward past the straits for a suspected cruise against American shipping, information which it immediately communicated to the masters of the 19 American vessels here. It was not in the firm’s power to comply with Humphreys’s direction to charter immediately at government expense a neutral vessel to bring this news to America, but it did advise him that they would charter the fast-sailing American brig Two Sisters, commanded by Captain Alcors Sheffield and owned by John Jackson of New York, if Humphreys promised on behalf of the government that the insurance of 1,500 “Hard Dollars” required by Sheffield for himself and his mate, Abel Bunker, would be paid in America. Humphreys replied on 14 Oct. that he could not promise, but gave assurances that he would use his influence with the government to respond generously in the event of damages to any vessel carrying to America his original dispatches to the Secretary of State about the Algerine fleet. Because of this assurance, as well as his confidence that his country would protect him and his crew if they were captured by the Algerines on this perilous mission and compensate Jackson justly for losses, Sheffield has agreed to sail in the morning with Humphreys’s dispatches, if he can get out. There is no doubt Sheffield will elude the Algerines and perform a useful service for his country. As yet there has been no news of any American vessels being taken, and he hopes there will be few such captures. A schooner from Boston and a brig from Virginia arrived here on 10 and 11 Oct. without seeing or hearing anything about the Algerines. In line with Humphreys’s advice, vessels now here will be cautious about leaving. He has arranged with the master of the tower to hoist an alarm signal whenever an American vessel comes in sight and requested masters of all neutral vessels to inform every American ship they meet at sea about the Algerine danger, the only measures it is in his power to take. On 20 Sep. a Spanish frigate
 
brought here, on suspicion of carrying French-owned cargoes, the Rooksby of Portsmouth, New Hampshire, and the Greenway of Boston, both bound from Bordeaux to St. Thomas. The suspicion being proved, the ships are expected to be condemned, but he hopes to get them freed and the freights paid, though both masters are still confined on their ships and townspeople forbidden to speak with them. He has informed Carmichael about these two ships and hopes that Yznardi when he arrives will be able to redress the many disadvantages under which American vessels now labor.
